Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 1 of 22 Page|D #: 2331

LAW OFFICE OF ROBERT S. P()WERS
1540 August Road
North Babylon, NY 1 1703
631-940~7121

January 15, 2019
VIA ECF

Hon. Allyne R. Ross

United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY l 1201

Re: Paganas v. Toral Mainrenance Solution LLC. et ai.
Case No. 15-cv-5424-ARR!LB

 

Your Honor:

This office represents Plaintit`f Anthony Paganas (“Plaintiff Paganas”) in the above-
referenced matter We submit this letter, together with Defendants’ counsel, to respectfully request
that the Court approve the settlement reached between Plaintiff Paganas and Defendants Total
Maintenance Solution, LLC, Aron Weber and Reggie Tartaglione (the “Defendants,” and together
with Plaintiff, the “‘Settling Parties”).

The Settling Parties have agreed to a negotiated Settlement Agreement (the “Agreement”)
after extensive discussions and a settlement conference before the Hon. Lois Bloom, U.S,M.J.
The proposed Agreement is attached hereto as Exhibit A. We therefore ask the Court to approve
thc settlement, pursuant to Cheeks v. Freeport Pancake House, lnc., 796 F.3d 199 (2d Cir. 2015).

The Settling Parties represent to the Court that while the Plaintiff Pagana.s believes that the
settlement amount is less than what he would be entitled to if he prevailed at trial, the settlement
is nevertheless fair, as discussed herein.

Background

Plaintiff Paganas was employed by Defendants as a building manager at the St. John’s
Campus at 8000 Utopia Parkway, Jamaica Estates, New York. Plaintii`f Paganas was employed
by Defendants from approximately July l, 2007 until on or about May 31, 2014. During his entire
tenn of employment with Defendants, Plaintiff Paganas alleged that he typically worked 50 hours
per week. ln addition to the 50 hours, Plaintiff also worked additional hours setting up and taking
down events at the St. .lohn’s campus Throughout his employment with Defendants, Plaintiff
Paganas was paid on a salary basis of 380,000 per annum, equating to $38.46 per hour for a 40
hour week.

Plaintiff Paganas brought this action seeking to recover overtime wages, liquidated
damages, interest, attomeys’ fees, and costs, pursuant to the Fair Labor Standards Acl of 1938, 29

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 2 of 22 Page|D #: 2332

Hon. Allyne R. Ross
January 15, 2019
Page 2 of 4

U.S.C. §§ 201, er seq. (“FLSA”), and the New York Labor Law, Article 19, and the supporting
New York Department of Labor Regulations, N.Y.C.R.R. Part 142.

Defendants denied Plaintiff’s allegations Specifically_, Defendants asserted that Plaintiff
was exempt from the FLSA and New York Labor Law for overtime payments by reason of
Plaintiff’s status as either the executive or administrative employee Following a motion for
summary judgment submitted by the Defendants, on December 5, 2016, the Honorable Jack B,
Weinstein granted the Defendants’ motion for summary judgment and dismissed the complaint
The Court determined that the Defendants satisfied the executive exemption and Plaintiff was not
entitled to any damages The Plaintift` appealed to the Second Circuit and the judgment was
vacated on procedural grounds and the matter remanded to this Court. ()n remand, the Defendants
asserted that the administrative exemption was also applicable and sought to dismiss the complaint
on this ground. That motion was denied by this Court and the Court directed that the parties submit
a Pretrial Order in accordance with thc Judge’s Rules. The matter was settled by the parties at a
settlement conference held before the l-lon. Lois Bloorn, U.S.M.J.

After weighing the risks of trial and costs of further litigation, the Settling Parties have
reached an agreement at this stage.

Settlement

The Settling Parties have agreed to resolve this action for the total sum of $100,000.00
which will be paid as outlined in Exhibit A. Plaintiff Paganas alleges he is entitled to overtime
wages of approximately $303,319_ Plaintiff estimates that had he recovered in full for his claims,
he would be entitled to approximately $540,000, which represents calculated actual damages,
penalties, and interest, but excludes attorneys’ fees and costs. Plaintiff’s worst-case scenario
would be that he would receive nothing based upon a jury determination that either the
administrative or executive exemption was applicable Given the hotly contested issue of the two
exemptions and the complicated issues of proof, it is clear that both parties risked loss on those
issues Thc parties have agreed to settle this action for the total sum of $100,000, to be paid within
thirty days of the approval of the settlement A copy of Plaintiff` s damages chart, breaking down
each amount sought from Defendants, is attached as “Exhibit B.”

The full sum of the settlement amount will be paid to Plaintiff Paganas’ attomey, who will
be solely responsible for distributing the settlement amount to the Plaintiff directly after deductions
of counsel fees and costs.

There is a “strong presumption in favor of finding a settlement fair," as “the Court is
generally not in as good a position as the parties to determine the reasonableness of an FLSA
settlement.” l.-liguichuzhca v. Cincma 60q LLC, 948 F.Supp.2d 362_, 365 (S.D.N.Y. 2013) (quotfng
Crabtrce v. Volkert, Inc., 2013 WL 593500, at *3 (S.D.Ala. Feb. 14, 2013)). “ln considering
whether a settlement is fair and reasonable_, the principal question is ‘whether the agreement
reflects a reasonable compromise ofdisputed issues [ratherj than a mere waiver of statutory rights
brought about by an employer's overreaching.”’ Id_ (quoti`ng Le v. SlTA lnfo. Networking
Computing USA, Inc., 2008 Wl. 7241 55, at *1 (E_D_N.Y. Mar. 13, 2008)). Courts consider factors

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 3 of 22 Page|D #: 2333

l-lon. Allyne R. Ross
January 15, 2019
Page 3 of 4

including “(1) the Plaintiff"s range of possible recovery; (2) the extent to which ‘the settlement
will enable the parties to avoid anticipated burdens and expenses in establishing their respective
claims and defenses’; (3) the seriousness of the litigation risks faced by the parties; (4) whether
‘the settlement agreement is the product of arm's-length bargaining between experienced counsel’;
and (5) the possibility of fraud or collusion.” Wolinsky, 900 F.Supp.2d at 225 (quoling Medley v.
Am. Cancer Soc., No. 10-cv-3214 (BSJ)_, 2010 WL- 3000028, at *1 (S.D.N.Y. July 23, 2010)).

The agreement here is fair to PiaintiffPaganas. Plaintiff has been represented by counsel
throughout this lawsuit and has made an informed decision to settle the action prior to trial, after
lengthy court proceedings, including an appeal to the Second Circuit following dismissal of the
action and two settlement conferences with the Court, without incurring further costs or the perils
of a possible defeat. The One Hundred Thousand Dollars ($100,000.00) that Plaintiff Paganas
will be receiving accounts for any alleged unpaid overtime wages that he could have potentially
recovered at trial, as well as attorneys’ fees. Furthermore, the Agreement is the product of arm's-
length bargaining between experienced counsel and there is no possibility of fraud or collusion

Plaintiff Paganas’ Attornevs’ Fees are Fair Li Reasonab|e

Under the settlement, Plaintiff Paganas’ counsel will receive $33,333.33, significantly less
than the amount of his actual attorneys’ fees and costs. The amount provided to the Plaintiff
Paganas’ counsel under the settlement is fair and reasonable as it is consistent with the range of
fees typically awarded in cases in this Circuit. See Castaneda v. Mv Bellv’s Plavlist LLC, No. 15
Civ. 1324 (JCF) (S.D.N.Y. Aug, 17, 2015) (Francis, M.J.) (awarding the plaintiffs’ attorneys a
contingency fee of one-third to account for risks in litigation); .S'ee also Calle v. Elite Specialty
Coatings Plus, lnc., 2014 U.S. Dist. LEXlS 164069 at *9 (E.D.N.Y. Nov. 19, 2014) (“A one-third
contingency fee is a commonly accepted fee in this Circuit”). ln light of the nature of the issues
herein and the extensive motion practice and appeal and negotiations necessary to reach the
agreed-upon settlement_. the requested allocation of legal fees is reasonable See Alley_ne v. Time
l\/loving & Storage lnc., 264 F.R.f). at 60; see also l\/IcDaniel v. Cntv. of Schenectadv, 595 F.3d
411, 417 (2d Cir. 2010).

 

Attached hereto as Exhibit C, are Plaintiff's attorneys’ time records. Mr. Powers handled
all aspects of the case without assistance of other counsel. A brief biography is as follows:

Mr. Powers and has been in practice since 1981. From 1981 to 1982_, he was with the firm
of lloffberg Rabin & Engler. ln 1982, that firm meged with .lavits and .lavits and became
Javits I-linckley Rabin & Engler. In 1983, several of the lawyers moved to Phillips Nizer.
Mr. Powers practiced commercial litigation at Phillips Nizcr from 1983 until 1999, He
formed his own firm in 1999 and practiced commercial litigation until 2007, when he
joined Finkel Goldstein Rosenbloom and Nash and continued to handle commercial
litigation as well as employment litigation ln 2010, he moved to the Law ()ffices of lra
Newman and again continued his practice of commercial and employment litigation ln
20i4, he again formed his own firm, continuing his practice of commercial and
employment litigation He has handled numerous wage cases as well as many ADA cases.

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 4 of 22 Page|D #: 2334

Hon. Allyne R. Ross
.lanuary 15, 2019
Page 4 of 4

Defendants in this matter were represented by Perry S. Heidecker, Senior Counsel to
Milman Law Group PLLC, a firm that specializes exclusively in the representation of management
in the areas of labor relations and employment law.

The requested attorneys’ fees and costs in the parties’ settlement are reasonable under the
circumstances and Plaintiff Paganas has agreed to these fees and costs by agreeing to the
settlement amount. As a result, the fees should be approved

Conclusion

Plaintiff Paganas has been represented by counsel throughout this lawsuit, and Plaintiff
Paganas’ counsel has agreed to thc settlement amount based on the approval of his client. Plaintiff
Paganas’ interests have thus been adequately safeguarded

ln full consideration of the issues presented in Chee)l‘s, we believe that the Settling Parties’
agreement is fair and reasonable, and that the Settlement should be approved. A Slipulation of
Final Dismissal will be filed for so-ordering after execution of the agreement and upon receipt of
confirmation from the Court that the settlement has been approved.

Subject to the approval of the Court, the parties have consented to have this application to

be considered by Magistrate .ludge Lois Bloom, who supervised the settlement discussions in this
matter.

Thank you for your consideration in this matter.

Respectfully Submitted,

/s/ Robert S. Powers
Robert S. Powers
Artorneyfor Plaintiff

cc: Perry Heidecker, Esq. (via ECF)
A tromeyfor Dej?zndants

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 5 of 22 Page|D #: 2335

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 6 of 22 Page|D #: 2336

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “Agreement”) is entered into by and
between Anthony Paganas (“Paganas”) and Total Maintenance Solution, LLC, Aron Weber and
Reggie Tartaglione (eolleetively “TMS”) in consideration of the promises and obligations of the
parties as set forth herein_, and other good and valuable consideration as set forth below.

WHEREAS, Paganas has been employed by TMS who assigned him to work at the
campus of St. John’s University from July 2009 until May 2014; and

WHEREAS, Paganas filed a Complaint in an action commenced in the United States
Disctrict Court for the Eastern Distriet of New York, entitled Paganas v. Toral Mafntennnce
Sr)lutz`on, LLC, et a!_, Civfl Aclion No. 15 CV 5424 (the “Aetion”), seeking to recover overtime
wages, liquidated damages, interest, attorneys’ fees_, and costs, pursuant to the Fair Labor
Standards Act of 193 8, 29 U.S.C. §§ 201_, erseq. (“FLSA”), and the New York Labor Law, Article
19, and the supporting New York Department of Labor Regulations, N.Y.C.R.R. Part 140; and

WHEREAS, TMS denies any wrongdoing or liability whatsoever in connection with the
Action; and

WHEREAS, Paganas and 'l`MS desire to fully resolve the Action in its entirety and any
and claims, and/or allegations between them, whether known or unknown, arising from Paganas’s

employment with TMS without further litigation or proceedings and without admission of fault or
liability;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, Paganas and TMS agree as follows:

1. Dismissal of the Action.

immediately upon full execution of this Agreement by all parties and approval by the
Court, counsel for the parties shall execute and file with the Court a Stipulation of Final
Dismissal.

2. Settlement Payment

1n exchange for the covenants undertaken and releases given by Paganas in this Agreement,
TMS will pay Paganas the amount of One Hundred Thousand Dollars ($100_,000.00) (referred to
as the “ ettlement Payment”) within 30 days from the date of approval by the Court of this
Agreement. Paganas and his attorney will deliver to TMS an executed IRS Form W9 The
Settlement Payment shall be made payable to Robert S. Powers, as Attorney,

3. General Release.

i. For and in exchange for the Settlement Payment to be made by TMS to Paganas
pursuant to this Agreement, Paganas, on behalf of himself and Paganas’s suecessors, heirs, assigns,
spouses, beneficiaries and representatives fully and finally releases and discharges TMS, its parent

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 7 of 22 Page|D #: 2337

entities, subsidiaries, affiliates, joint-venturers, and its and their current and former trustees,
directors, governors, officers, employees, managers, supervisors, attorneys, employee benefit
plans, and agents or their successors or assigns, including Aron Weber and Reggie Tartaglione
(the “Released Parties”), with respect to and from, any and all claims, demands, rights, licns,
agreements, contracts, eovenants, actions, suits, causes of action, obligations, debts, policies of
insurance costs, expenses, attorneys7 fccs, damages, judgments, orders and liabilities of whatever
kind or nature in law, equity or otherwise whether now known or unknown suspected or
unsuspected, which Paganas now owns or holds, or has at any time heretofore owned or held, or
may in the future hold against said Released Parties, arising out of Paganas” employment with
TMS; except any claim for breach or enforcement of this Agreement and any Claim that cannot
be waived as a matter of law.

ii. By signing this Agreement, Paganas admits that he is not due any overtime wages,
and he specifically acknowledges that he reieases and waives any Claim or Claims for any
attorneys’ fees, costs and expenses

4. Representations and Warranties.

Paganas represents and warrants that he shall not seek nor be entitled to recovery from
'l`lvlS or any Released Party in connection with any Claim released in this Agreement and that he
has not transferred to any person or entity any rights or Claims released in this Agreement.

5. No Wrongdoing.

'l`his Agrccmcnt is not an admission of wrongdoing or evidence of liability by TMS or any
of the Released Parties, and nothing herein shall be construed as such.

6. Nothing in this provision shall prevent Paganas from testifying truthfully as required by
law, provided he gives TlvlS as much advance notice as may be practicable

7. Entire Agreement; No Modification.

The terms and conditions of this Agreement constitute the entire agreement between
Paganas and Tl\/IS and shall supersede any and all prior communications and understandings, either
oral or written between Paganas and TMS, with respect to the subject matter hereof. This
Agreement may not be altered, amended or modified_, except by a further writing signed by both
Paganas and an authorized Tl\/IS representative This Agreement may not be altered, amended or
modified by e-mail. The parties acknowledge that each party has participated in the drafting of this
Agreement and therefore the language and provisions herein shall be construed according to its
fair meaning and not strictly for or against either party.

8. Choice of Law / Effect of Void Provision f Venue.

i. This Agreement shall be governed by and construed under the laws of the State
of New York without regard to conflicts oflaw rules 'l`he invalidity or unenforceability of any
provision contained herein shall in no way affect the validity or enforceability of any other
provision of this Agreement.

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 8 of 22 Page|D #: 2338

ii. Any controversy or dispute arising out of or relating to this Agreernent shall be
exclusively submitted to the jurisdiction of the state and/or federal courts sitting in Brooklyn, New
York or Long lsland, New York.

9. Successors.

This Agreement shall be binding on the parties and upon their heirs, administrators,
representatives, executors, successors and assigns and shall inure to their benefit and to that of
their heirs, administrators, representativesj executors, successors and assignsl

10. Knowing and Volunta§y.
Paganas acknowledges that:

i. He has been represented by attorney Robert S. Powers in the negotiation of this
Agreement.

ii. This Agreement shall not become effective until approved by the Court.

iii. Paganas understands this Agrecment and all of its terms.

iv. Paganas is knowingly and voluntarily waiving and releasing his rights and Claims

only in exchange for consideration (something of value_) rather than something of value to which
Paganas is already entitled.

v. Paganas is not being forced or pressured in any manner whatsoever to sign this
Agrccment.

Total Maintenance Solution, LLC

By:

 

 

Date of Signature

ANTHUNY PAGANAS

 

 

Date of Signature
STATE OF NEW YORK

COUNTY Ol‘1

On Fehruary i, 2019, before me, the undersigned, a Notary Public in and for the County of

, personally appeared Anthony Paganas_, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is subscribed to thc within
instrument, and acknowledged to me that he executed the same in his capacity, and that by his

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 9 of 22 Page|D #: 2339

signature on the instrument, the individual, or the person upon behalf of which the individual aeted,
executed the instrument

 

Notary Public

AR()N WEBER

 

 

Date of Signature
STATF, OF NEW YORK

COUNTY OF

On February _, 2019, before me, the undersigned, a Notary Public in and for the County of

, personally appeared Aron Weber, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual_, or the person upon behalfofwhich the individual actcd,
executed the instrument

 

Notary Public

REGGIE TARTAGLI()NE

 

 

Date of Signature
STATE OF NEW YORK
C(_)UNTY OF

()n February __, 2019, before me, the undersigned, a Notary Public in and for the County of

, personally appeared Reggie Tartaglione, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument the individual, or the person upon behalf of which the individual acted,
executed the instrument

 

l\l otary Public

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 10 of 22 Page|D #: 2340

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 11 of 22 Page|D #: 2341

week ending hours worked
9/21/2009 685
9/28/2009 70.5
10/5/2009 76.5
10/12/2009 75
10/19/2009 95.5
10/26/2009 87.5
11/2/2009 85
11/9/2009 88.5
11/16/2009 82
11/23/2009
11/30/2009 69
11/30/2009 69
12/7/2009 77
12/14/2009 74.5
12/21/2009
12/28/2009
1/4/2010 70
1/11/2010 74
1/18/2010
1/25/2010 87
2/'1/2010 70.5
2/8/2010 80
2/15/2010 67
2/22/2010 96
3/1/2010 74
3/8/2010 69
3/15/2010 95
3/22/2010 109.5
3/29/2010 72
4/5/2010 96
4/12/2010 90
4/19/2010 92
4/26/2010 72
5/3/2010 62
5/10/2010 92
5/17/2010 84
5/24/2010 57
5/31/2010 64
6/7/2010
6/14/2010 71
6/21/2010 64.5
6/28/2010 71
7/5/2010 65.5
7/12/2010 60.75

7/19/2010 62

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 12 of 22 Page|D #: 2342

7/26/2010 71
8/2/2010 65
3/9/2010 61.5

8/16/2010 69.5

8/23/2010 87

8/3072010 73
9/6/2010 64

9/13/2010 72

9/20/2010 72

9/27/2010 70

10/4/2010 63

10/11/2010 36
10/18/2010 63
10/25/2010 72
11/1/2010 735
11/3/2010 67
11/15/2010 90.5
11/22/2010
11/29/2010 65.5
12/6/2010 71.5
12/13/2010 62.5
12/20/2010
12/27/2010
1/3/2011 64.5

1/10/2011 54

1717/2011 59

1/24/2011 52

1731/2011 69
2/7/2011 77

2/14/2011 62.5

2/21/2011 65_5

2728/2011 64.5
3/7/2011 52

3/14/2011 67

3/21/2011 54

3/23/2011 52
4/4/2011 ss

4/11/2011 59.5

4/13/2011 55

4/25/2011 76
5/2/2011 61
5/9/2011 36

5/16/2011

5/23/2011

5/30/2011 68
6/6/2011

6/13/2011

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 13 of 22 Page|D #: 2343

6/20/2011 63
6/27/2011 54
7/4/2011
7/11/2011
7/13/2011
7/25/2011
all/2011
8/3/2011
8/15/2011
8/23/2011
3/29/2011 61
975/2011 69
9/12/2011 65
9/19/2011 70_5
9/26/2011 s1
10/3/2011 58
10/10/2011 75
10/17/2011 65
10/24/2011 60
10/31/2011 70.5
11/7/2011 80
11/14/2011 77.5
11/21/2011 70.5
11/28/2011 67
12/5/2011
12/12/2011 73
12/19/2011
12/26/2011 63
1/2/2012 63
1/9/2012 565
1/16/2012 645
1723/2012 65
1/30/2012
2/6/2012 65.5
2/13/2012 ss
2/20/2012 71.5
2/27/2012 54
3/5/2012 66
3/12/2012 54
3/19/2012 58.5
3/26/2012 59
4/2/2012 52
4/9/2012 76
4/16/2012 56
4/23/2012 69
4/30/2012 64

5/7/2012 83

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 14 of 22 Page|D #: 2344

5/14/2012 62
5/21/2012
5/28/2012 68
6/4/2012
6/11/2012
6/18/2012 56
6/25/2012 54
772/2012
7/9/2012
7/16/2012
7/23/2012
7/30/2012 52
8/6/2012
8/13/2612
8/20/2012 58
8/27/2012 55
9/3/2012 56
9/10/2012 57
9/17/2012 61
9/24/2012 77
10/1/2012 57
10/8/2012 72
10/15/2012 68
10/22/2012 69
10/29/2612 65
11/5/2012 62.5
11/12/2012 77.5
11/19/2012 63
11/26/2012 68
12/3/2012 64
12/10/2012 69
12/17/2012 56.5
12/24/2012 56.5
12/31/2012 64.5
1/7/2013
1/14/2013
1/21/2013 585
1/28/2013 64.5
2/4/2013 54
2/11/2013 58.5
2/18/2013 63
2/25/2013 65
374/2013
3/11/2013 55.5
3/18/2013 52
3/25/2013 54

4/1/2013 61

Case 1:15-cv-O5424-ARR-LB Document 121 Filed 01/15/19 Page 15 of 22 Page|D #: 2345

4/8/2013 72
4/15/2013 56
4/22/2013 71
4/29/2013 52
5/6/2013 54
5/13/2013 85
5/20/2013
5/27/2013 77
6/3/2013
6/10/2013 56
6/17/2013 62
6/24/2013 64
7/1/2013
7/8/2013
7/15/2013
7/22/2013
7/29/2013 55
8/5/2013 53
8/12/2013
8/19/2013
8/26/2013 69
9/2/2013 66
9/9/2013 69
9/16/2013 57
9/23/2013 67
9/30/2013 65
10/7/2013 64
10/14/2013 63
10/21/2013 58
10/28/2013 62.5

11/4/2013 56.5
11/11/2013 69.5
11/18/2013 85.5
11/25/2013 65

12/2/2013 61

1279/2013 73.5
12/16/2013 63
12/23/2013 56.5
12/30/2013

1/6/2014 56.5
1/13/2014 69.5
1/20/2014 56.5
1/27/2014 58.5

2/3/2014 63.5
2/10/2014 56.5
2/17/2014 54

2/24/2014 67

Case 1:15-cv-O5424-ARR-LB Document 121 Filed 01/15/19 Page 16 of 22 Page|D #: 2346

3/3/2014
3/10/2014 52
3/17/2014 61.5

3/24/2014
3/31/2014 52
4/7/2014 63
4/14/2014 52

4/21/2014
4/28/2014 55
total hours 13057.75
total weeks * 40 7800
total overtime 5257_75
overtime rate $ 57.69

$ 303,319_60

Case 1:15-cv-O5424-ARR-LB Document 121 Filed 01/15/19 Page 17 of 22 Page|D #: 2347

Case 1:15-cv-O5424-ARR-LB Document 121 Filed 01/15/19 Page 18 of 22 Page|D #: 2348

THE LAW OFFICE OF ROBERT S. POWERS
1540 August Road
NORTH BABYLON_, NEW YORK l l703
(63 l) 940-7121

January 15, 2019
ANTHONY PAGANAS

645 PULASKI ROAD
EAST NORTHPORT, NEW YORK 11731

 

FOR PROFESSIONAL SERVICES RENDERED lN CONNECTION WlTl-l THE PROSECUT!ON OF
AN ACTION AGAINST 'I`OTAL MAINTENANCE SOLUTION LLC AND ITS OWNERS IN THE
UNlTED STATE.S DlSTRlC'l` CORT FOR THE EASTERN DlSTRlCT OF NEW YORK

874/15 Meeting with Client to discuss potential overtime

claims against his former employer 2.00
8/10/15 Review recent decisions in the Second Circuit

concerning pleading for FLSA case 2.50
8/17/15 Prepare complaint; ca11 to client to obtain additional

detail of claim and hours worked 3.50
8/20/15 Review and revise complaint 2.50
8/22/15 Revicw and revise complaint- meeting with client

to review same 3.50
9/10/15 Revise complaint 1_25
97'21/15 Finalize complaint- file with Court 2.00
9/23/15 Arrange for service of complaint .50
l 1723/15 Call attorney for defendant re: conferencc, letter

to court requesting adjournment .75
1/2/ 16 Prepare Rule 26 disclosures 2.50
1/3/ 16 Call client re: potential witnesses; add to Rule 26

Disclosures 1.75
1/4/ 16 Confcrcnce call with counsel to discuss Rule 26

Plan .20

176/16 Finalizc Rule 26 disclosures 1.25

Case 1:15-cv-O5424-ARR-LB Document 121 Filed 01/15/19

1/11/‘|6

1/13/16

1727/16

2/17/16

3/15/16

3/307’16

5/24/16

7/5/16

8/5/16

9/9/16

9/12/16

9/15716

9/17/16

9719/16

9/26/16

10/14/16

10/17/16

10/18/16

Review Rule 26 planning

Attend scheduling conference- Judge Bloom
Prepare settlement proposal to defendant
Attend conference with Judge Weinstein re:
lvlotion by St. John’s; attend conference with
Judge Bloom

EBT of Paganas

Attend settlement conference- Judge Bloom
EBTs of defendants

Review St. John’s document response

EB'l`s of Hasher/ Rossi

Review calendars received from St. .lohns

Review motion for summary judgment filed by
Defendants

Meeting with client to review calendars and to
prepare calculation of overtime worked

Prep response to motion for summary judgment-
declaration of client and memorandum in
opposition to motion

Research for memorandum in opposition to
summary judgment- cases involving pleading
and proof of overtime allegations

Finalize memo in opposition, Rulc 56.1
statement, file same

Prepare letter in response to inquiry by Judge
Weinstein

Appearance before Judge Weinstein- motion
for summary judgment

Hearing before .1 udgc Weinstein on motion for

Page 19 of 22 Page|D #: 2349

.50
3.50

2.25

5.75
5.50
4.50
4.25
1.75
6.00

1_25

1.75

2.50

4.75

2.25

1.75

2.25

3.50

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 20 of 22 Page|D #: 2350

summary judgment 6.50
10/22/ 16 Research- affirmative del`enses- motion for

summary judgment 3.25
10/24/ 16 Finalize supplemental memo of law in opposition

to summary judgment 3.50
10/25/ 16 EBT of Paganas 3.50
10/26/ 16 Prepare Exhibits for trial 4.50
1 1/2/ 16 Prepare proposed jury instructions 2.50
1179/ 16 Finalize proposed jury instructions, witness list_,

exhibits, file same 6.50
1/2/17 Prepare and tile notice of appeal 2.00
1/17/17 Preparc docs for Appeal filing 1.75
3/8/ 17 Attend CAMP conference 3.75
5/15/17 Designate exhibits for reeord- review docket

sheet; review requirements for second circuit

appeals 1.75
5/23! 17 Research for appeal- administrative exemption;

executive exemption 3.50
6/1/ 17 Research- administrative exemptions- appeal

Brief 4.50
6/2/17 Research- executive exemption -appeal brief 3.25
6/6/ 17 Research authority of jud ge to proceed on summary

judgment when defendant did not raise issue on

its motion 4.25
6/8/ 17 Draft statement of jurisdiction; statement of case-

appeal brief 2.25
6/12/17 Draf`t statement of facts- appeal brief 4.50

6/13/17 Research on issue of credibility issues on summary

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 21 of 22 Page|D #: 2351

judgment motion 2.50
6/15/17 Draft appeal brief- Point I- administrative

exemption 3.75
6/19/17 Draft Point Il- burden of proof and credibility

issues 4.25
6/21/ 17 Draft Point lll- administrative exemption 3.50
6/22/ l 7 Review and revise appeal brief- send to printer for

set up 2.25
6/26/ 17 Review brief- crosscheck citations and page

numbers to appendix 2.00
6/28/ 17 Table of authorities- prep and check- final review

of brief for printer 1.50
6/30! 17 13 inalize review of appeal brief- arrange for

filing of same 2.00
9/29/17 Review appeal brief filed by Tl\/IS 1.50
10/11/17 Finalizc appeal reply bricf_, arrange for filing

of same 1.25
3/5718 Oral argument on appeal 3.50
5/18/18 Finalize memo of law in opposition to

defendants’ motion for summary judgment 2.75
7/25/18 Finalize pre-trial order- file same 3.00
1071 1718 Attend conferenee- Magistrate Judge Bloom 3.75
10/26/ 18 'l`elephone conference- Magistrate Bloom .25
11/1718 Call client re: settlement proposal .25
11/19/18 Review settlement strategy with client .25
11/27/ 18 Draft position paper l`or settlement conference 2.50

l 1/28/18 Finalize position paper; fax to court 1 .25

Case 1:15-cv-05424-ARR-LB Document 121 Filed 01/15/19 Page 22 of 22 Page|D #: 2352

12/20/ 18 Settlement conference- Magistrate Bloom 2.50

TOTAL H()URS 184.45

